DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Remarks, filed 24 June 2022, with respect to the rejections of claims 1-21 under 35 U.S.C. 112(b) and the rejection of claims 2-4, 11, 13, 14, and 16-19 under 35 U.S.C. 112(d) have been fully considered and are persuasive.  The above rejections of claims 1-21 under 35 U.S.C. 112(b) and 112(d) has been withdrawn. 


Reasons for Allowance
Claims 1, 3-4, 6, and 10-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record fails to teach and/or suggest an electro-magnetic acoustic transducer comprising, in combination with the other recited elements, an electromagnetic array having a plurality of electromagnets, each electromagnet having a U-shaped magnetic core including first and second poles facing a common plane and a wound coil wrapped around the magnetic core, the electromagnetic array generating bias magnetic fields having different patterns when the wound coils are energized differently.
With regards to claim 10, the prior art of record fails to teach and/or suggest an electro-magnetic acoustic transducer comprising, in combination with the other recited elements, the magnetic cores of the electromagnets include first and second poles, the first and second poles of each electromagnet are adjacently positioned in the row of the electromagnet; the first and second poles of each electromagnet have north and south magnetic polarizations, respectively, when the wound coil of the electromagnet is energized with an electric current of one polarity and have south and north magnetic polarizations, respectively, when the wound coil is energized with an electric current of an opposite polarity; and the electrical coil is placed relative to the electromagnet array such that (i) a first leg of the electrical coil extends over the rows across the first poles of the electromagnets and (ii) a second leg of the electrical coil extends over the rows across the second poles of the electromagnets.
With regards to claim 12, the prior art of record fails to teach and/or suggest an electro-magnetic acoustic transducer comprising, in combination with the other recited elements, the first and second ones of the electromagnets being arranged in rows across columns; the magnetic cores of the electromagnets include first and second poles; the first and second poles of the first electromagnet in each row are adjacently positioned in the row of the first electromagnet in a first one of the columns, and the first and second poles of the second electromagnet in each row are adjacently positioned in the row of the second electromagnet in a second one of the columns; the first and second poles of each electromagnet have north and south magnetic polarizations, respectively, when the wound coil of the electromagnet is energized with an electric current of one polarity and have south and north magnetic polarizations, respectively, when the wound coil is energized with an electric current of an opposite polarity; the first electrical coil is placed relative to the electromagnet array such that (i) a first leg of the first electrical coil extends over the rows across the first poles of the electromagnets in the first one of the columns and (ii) a second leg of the first electrical coil extends over the rows across the second poles of the electromagnets in the first one of the columns; and the second electrical coil is placed relative to the electromagnet array such that (i) a first leg of the second electrical coil extends over the rows across the first poles of the electromagnets in the second one of the columns and (ii) a second leg of the second electrical coil extends over the rows across the second poles of the electromagnets in the second one of the columns.
With regards to claims 15 and 22, the prior art of record fails to teach and/or suggest an electro-magnetic acoustic transducer comprising, in combination with the other recited elements, an electrical coil having first and second coil segments; wherein first and second ones of the electromagnets are arranged in rows across columns; the magnetic cores of the electromagnets include first and second poles; the first and second poles of the first electromagnet in each row are adjacently positioned in the row of the first electromagnet in a first one of the columns, and the first and second poles of the second electromagnet in each row are adjacently positioned in the row of the second electromagnet in a second one of the columns; the first and second poles of each electromagnet have north and south magnetic polarizations, respectively, when the wound coil of the electromagnet is energized with an electric current of one polarity and have south and north magnetic polarizations, respectively, when the wound coil is energized with an electric current of an opposite polarity; and the first coil is placed relative to the electromagnet array such that (i) a first leg of the first coil segment extends over the rows across the first poles of the electromagnets in the first one of the columns, (ii) a second leg of the first coil segment extends over the rows across the second poles of the electromagnets in the first one of the columns, (iii) a first leg of the second coil segment extends over the rows across the first poles of the electromagnets in the second one of the columns, and (iv) a second leg of the second coil segment extends over the rows across the second poles of the electromagnets in the second one of the columns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lopez Jauregui (US 2012/0103097 A1) discloses flexible EMAT arrays for monitoring corrosion - including an array of U-shaped magnetic cores. However, Lopez Jauregui fails to disclose the generation of multiple types of waves with the array by altering the bias magnetic field as presently claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855